In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00095-CV
                                __________________

                     IN RE DUANE T. CORLEY
__________________________________________________________________

                         Original Proceeding
        County Court at Law No. 2 of Montgomery County, Texas
                   Trial Cause No. 19-12-16524-CV
__________________________________________________________________

                                       ORDER

      On May 6, 2021, we stayed all further proceedings in the trial court pending

the resolution of this original proceeding, in which relator seeks a writ of mandamus

compelling the Honorable Claudia Laird, Judge of the County Court at Law No. 2,

to set aside her order granting the motion for new trial filed by the real parties in

interest, Jamie Fernandez and Charles Ciaramitaro.

      On May 27, 2021, relator Duane T. Corley filed a motion to lift the stay for

the limited purpose of allowing the trial court to consider and sign, if appropriate, an

order setting aside its order of April 23, 2021, which granted a new trial. The alleged

basis for this motion is that the parties have reached an agreement to resolve relator’s


                                           1
claims, and once the trial court signs an Order setting aside its new trial order, the

relator will file a motion to dismiss this mandamus proceeding.

      Relator’s motion for relief from the stay is granted. It is ORDERED that this

Court’s Order staying all further proceedings in trial court case number 19-12-

16524-CV, Duane T. Corley v. Jamie Fernandez and Charles Ciaramitaro, is hereby

lifted for the limited purpose of the trial court’s consideration and signing, if

appropriate, of an order setting aside its order of April 23, 2021, which granted a

new trial.

      The Court withdraws its request for a response by the real parties in interest

to the petition for writ of mandamus until further Order of this Court.

      ORDER ENTERED June 8, 2021.


                                                    PER CURIAM


Before Golemon, C.J., Horton and Johnson, JJ.




                                          2